COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Russell Hal Duncan v. The State of Texas

Appellate case number:   01-11-00900-CR
                         01-11-00901-CR

Trial court case number: 1239820 & 1239821

Trial court:             180th District Court of Harris County, Texas

       Supplemental clerk’s records complying with our Orders of Abatement have been filed in
the above-captioned appeals. Therefore, we order the appeals reinstated.
        Appellant’s brief in each appeal was filed on July 5, 2012. The State’s brief is due 30
days from the date of this order.
       It is so ORDERED.

Judge’s signature: Justice Rebeca Huddle
                    Acting individually    Acting for the Court


Date: July 26, 2012